                                                                                               FILED
                                                                                            NOV 13 2018
                              fN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                          WESTERN DIVISION
                                   Civil Action No.: 5:18-cv-00484-BO

                                                                                 . ;

EPIC GAMES, Il\l"C.,                       )
                                           )
Plaintiff,                                 )
                                           )
v.                                         )           MOTION TO DISMISS THE
                                          )               COMPLAINT
BRANDON LUCAS and COLTON                   )
CONTER,                                    )
                                          )
Defend ants,                              )




             The Defendant Brandon Lucas hereby files a motion to dismiss the complaint. The motion date

will be scheduled by the Court after proper notice to the Plaintiff, Epic Games, Inc. The Defendant,

Brandon Lucas, will rely on the affidavit submitted.


This the   6th   day of November, 2018

                                                       BRANDON LUCAS, prose




                                                       Brandon Lucas
                                                        11211 South Military Trail
                                                       Apt. #5021
                                                       Boynton Beach, FL 33436
                                                       juniorolympicgold@gmail.com

                                                       Defendant, pro se




                 Case 5:18-cv-00484-BO Document 13 Filed 11/13/18 Page 1 of 1
